Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 27 October 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  
                     Monsieur
                      le 27. 8bre 1781.
                  
                  j’ai l’honneur d’adresser à Votre Excellence un cayer de signaux qui m’ont eté adressés par M le Chevalier de La Luzerne.  j’en ai pris communication et avant de les luy renvoyer, j’ai crû devoir vous les faire passer.  veuillés, je vous prie, en prendre lecture, et les faire copier, si vous le croyés nécessaire.  vous m’obligerés de les adresser ensuitte à ce Ministre.  j’ai l’honneur d’être avec un bien respectueux attachement, De Votre Excellence Le três humble et três obéissant serviteur
                  
                     Le Comte de Grasse
                  
               